Exhibit 10.22
APOLLO GROUP METRICS


PERFORMANCE SHARE AWARD AGREEMENT


RECITALS


A.    The Corporation has implemented the Plan as an equity incentive program to
encourage key employees and officers of the Corporation and the non-employee
members of the Board to remain in the employ or service of the Corporation by
providing them with an opportunity to acquire a proprietary interest in the
success of the Corporation.


B.    Participant is to render valuable services to the Corporation (or any
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Class A Common Stock to Participant under
the Plan.


C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.


NOW, THEREFORE, it is hereby agreed as follows:


1.Grant of Performance Shares. The Corporation hereby awards to Participant, as
of the Award Date indicated below, an award (the “Award”) of Performance Shares
under the Plan. Each Performance Share which vests pursuant to the terms of this
Agreement shall provide Participant with the right to receive one or more shares
of Class A Common Stock on the designated issuance date. The number of shares of
Class A Common Stock subject to the awarded Performance Shares, the applicable
performance vesting requirements for the Performance Shares, the rate at which
the vested Performance Shares are to convert into shares of Class A Common
Stock, the date on which the converted shares of Class A Common Stock shall
become issuable and the remaining terms and conditions governing the Award,
including the applicable Service vesting requirements, shall be as set forth in
this Agreement.
Participant
 
Award Date:
 

Designated Number of
Performance Shares:
The actual number of shares of Class A Common Stock that may become issuable
pursuant to the Performance Shares awarded under this Agreement shall be
determined in accordance with the Vesting Schedule below. For purposes of such
schedule, the designated number of Performance Shares to be utilized is
_____________ shares and shall constitute the “Target Number of Performance
Shares” for purposes of this Agreement.

--------------------------------------------------------------------------------

Vesting Schedule:
The number of shares of Class A Common Stock which may actually vest and become
issuable pursuant to the Award shall be determined pursuant to a two-step
process: (i) first the maximum number of shares of Class A Common Stock in which
Participant can vest under the Performance Vesting section below shall be
calculated on an aggregate basis in accordance with the various levels at which
the Performance Goals are actually attained and (ii) then the aggregate number
of shares calculated under clause (i) in which Participant may actually vest
shall be determined on the basis of the number of years of Service the
Participant completes during the Service Period in accordance with the Service
vesting requirements set forth in Paragraph 3 of this Agreement.
Performance Vesting: ______ percent (__%) of the Target Number of Performance
Shares is hereby allocated to Performance Goal I set forth in attached Schedule
I. ____ percent (__%) of the Target Number of Performance Shares is hereby
allocated to Performance Goal II set forth in attached Schedule II. The
remaining ___ percent (__%) of the Target Number of Performance Shares is hereby
allocated to Performance Goal III set forth in attached Schedule III. Within
seventy-five (75) days after the completion date of the Corporation’s ____
fiscal year, the Plan Administrator shall determine and certify the actual level
of attainment for each of the Performance Goals. On the basis of the certified
level of attainment for each such Performance Goal, the number of Performance
Shares representing the percentage of the Target Number of Performance Shares
allocated to that Performance Goal will be multiplied by the applicable
conversion rate (which may range from 0% to ___%) determined in accordance with
the schedule of conversion rates set forth in the attached Schedule pertaining
to that particular Performance Goal. The aggregate number of shares resulting
from such calculations shall constitute the maximum number of shares of Class A
Common Stock in which Participant may vest under this Award and shall be
designated the “Performance-Qualified Shares.” In no event may the aggregate
number of such Performance-Qualified Shares exceed ___% of the Target Number of
Performance Shares.
Should a particular Performance Goal be attained at a level below the threshold
level specified for that Performance Goal in the attached Schedule pertaining to
such goal, then the Target Number of Performance Shares allocated to that
Performance Goal shall be immediately cancelled. Participant shall thereupon
cease to have any further right, title or interest in the shares of Class A
Common Stock underlying those cancelled Performance Shares.
                                                    
Service Vesting. The number of Performance-Qualified Shares in which Participant
actually vests shall be determined in accordance with the Service-vesting
provisions set forth in Paragraph 3 of this Agreement.
Change in Control Vesting. The shares of Class A Common Stock underlying the
Performance Shares subject to this Award may also vest on an accelerated basis
in accordance with Paragraph 5 should a Change in Control occur prior to the
scheduled completion date of the Corporation’s ______ fiscal year.
Issuance Date:
The shares of Class A Common Stock which actually vest and become issuable
pursuant to the terms of this Agreement shall be issued in accordance with the
provisions of this Agreement applicable to the particular circumstances under
which such vesting occurs.

    
2.Limited Transferability. Prior to the actual issuance of the shares of Class A
Common Stock which vest hereunder, Participant may not transfer any interest in
the performance shares subject to the Award or the underlying shares of Class A
Common Stock or pledge or otherwise hedge the sale of those performance shares
or the underlying shares of Class A Common Stock, including (without limitation)
any short sale or any acquisition or disposition of any put or call option or
other instrument tied to the value of the Class A Common Stock. However, any
shares of Class A Common Stock which vest hereunder but otherwise remain
unissued at the time of Participant’s death may be transferred pursuant to the
provisions of Participant’s will or the laws of inheritance or to Participant’s
designated beneficiary or beneficiaries of this Award. Participant may make such
a beneficiary designation at any time by filing the appropriate form with the
Plan Administrator or its designate.

--------------------------------------------------------------------------------



3.Service Requirement.


(a)    The number of Performance-Qualified Shares calculated in accordance with
the Performance-Vesting provisions of Paragraph 1 and attached Schedules __
through ___ represent the maximum number of shares of Class A Common Stock in
which Participant can vest hereunder. The actual number of shares of Class A
Common Stock in which Participant shall vest shall be determined by multiplying
that number of Performance-Qualified Shares by a fraction, the numerator of
which is the number of full fiscal years of Service completed by the Participant
within the Service Period and the denominator of which is the total number of
fiscal years within that Service Period.


(b)    ADD ANY SPECIAL SERVICE-VESTING PROVISIONS REQUIRED BY EXISTING
EMPLOYMENT AGREEMENT WITH PARTICIPANT


ALTERNATIVE


(b)    Should the Participant cease Service prior to the completion of a
particular fiscal year included within the Service Period by reason of an
Involuntary Termination and deliver an effective and enforceable general release
to the Corporation in accordance with the requirements of the Senior Executive
Severance Pay Plan, then following the completion of the Service Period and the
required certification of the number of Performance-Qualified Shares subject to
this Award, Participant shall, with respect to such partial fiscal year of
Service, vest in that additional number of shares of Class A Common Stock (if
any) determined by multiplying the certified number of Performance-Qualified
Shares by a fraction, the numerator of which is the number of months of Service
actually completed by the Participant during that particular fiscal year
(rounded up to the next whole month), and the denominator of which is the total
number of months constituting the entire Service Period.


(c)    Except as otherwise provided in Paragraph 3(b) above, should the
Participant’s Service cease for any reason prior to the completion of the
Service Period, then the Participant shall not vest in any additional
Performance-Qualified Shares following such cessation of Service, and all of
Participant’s right, title and interest to any unvested Performance-Qualified
Shares subject to this Award shall immediately terminate.


4.Stockholder Rights. The holder of this Award shall not have any stockholder
rights, including voting, dividend or liquidation rights, with respect to the
shares of Class A Common Stock underlying the Award until Participant becomes
the record holder of those shares upon their actual issuance following the
Corporation’s collection of the applicable Withholding Taxes.


5.Change in Control. The following provisions shall apply to the measurement of
each Performance Goal in the event of a Change in Control.


Performance Goal I


(a)Should (i) the Change in Control occur during the first ________ (___) months
of the Performance Period applicable to Performance Goal I and (ii) the
Participant continue in Service through the effective date of that Change in
Control, then the Participant shall immediately vest in that number of shares of
Class A Common Stock equal to the Target Number of Performance Shares allocated
to Performance Goal I in accordance with Paragraph 1, without any measurement of
Performance Goal I attainment to date.


(b)Should (i) the Change in Control occur at any time on or after the completion
of the first __________ (__) months of the Performance Period applicable to
Performance Goal I but prior to __________ and (ii) the Participant continues in
Service through the effective date of that Change in Control, then the
Participant shall immediately vest in that number of shares of Class A Common
Stock equal to the greater of:


                

--------------------------------------------------------------------------------

(i)    the Target Number of Performance Shares allocated to Performance Goal I
in accordance with Paragraph 1, or


(ii)    the number of Performance-Qualified Shares determined by multiplying (A)
the Target Number of Performance Shares allocated to Performance Goal I in
accordance with Paragraph 1 by (B) the applicable percentage (determined in
accordance with attached Schedule I) for the level at which Performance Goal I
is attained and certified by the Plan Administrator for an abbreviated
Performance Period ending with the close of the Corporation’s fiscal quarter
coincident with or immediately preceding the effective date of the Change in
Control, with the applicable financial metric for the fiscal year in which the
Change in Control is effected to be calculated and measured as of the close of
the fiscal quarter coincident with or immediately preceding such effective date
and compared to the applicable financial metric for the immediately preceding
fiscal year calculated and measured over the same abbreviated time period within
that fiscal year.


(c)Should a Change in Control occur on or after the scheduled completion date of
the Corporation’s ____ fiscal year, then the provisions of Paragraphs 1 and 3
and Schedule I shall continue to apply to determine the number of shares of
Class A Common Stock (if any) to which Participant is entitled under this Award.
    
Performance Goal II


(d)Should (i) the Change in Control occur at any time prior to _________ and
(ii) the Participant continue in Service through the effective date of that
Change in Control, then the Participant shall immediately vest in that number of
shares of Class A Common Stock equal to the Target Number of Performance Shares
allocated to Performance Goal II in accordance with Paragraph 1, without any
measurement of Performance Goal II attainment to date.


(e)Should the Change in Control occur at any time on or after _________, then
the provisions of Paragraphs 1 and 3 and Schedule II shall continue to apply to
determine the number of shares of Class A Common Stock (if any) to which
Participant is entitled under this Award; provided, however, that should the
Participant continue in Service through the effective date of that Change in
Control, then the Participant shall be deemed to have satisfied the Service
vesting requirement of Paragraph 3(a).


Performance Goal III


(f)Should (i) the Change in Control occur prior to ____________ and (ii) the
Participant continue in Service through the effective date of that Change in
Control, then the Participant shall immediately vest in that number of shares of
Class A Common Stock equal to the Target Number of Performance Shares allocated
to Performance Goal III in accordance with Paragraph 1, without any measurement
of Performance Goal III attainment to date.


(g)Should the Change in Control occur at any time on or after __________, then
the provisions of Paragraphs 1 and 3 and Schedule III shall continue to apply to
determine the number of shares of Class A Common Stock (if any) to which
Participant is entitled under this Award; provided, however, that should the
Participant continue in Service through the effective date of that Change in
Control, then the Participant shall be deemed to have satisfied the Service
vesting requirement of Paragraph 3(a).


(h)The share calculation procedures set forth in subparagraphs (a) through (g)
of this Paragraph 5 shall also apply for purposes of determining the number of
shares to which the Service-vesting provisions of Paragraph 3(a) and (if
applicable) Paragraph 3(b) are to be applied in the event the Participant ceases
Service prior to the effective date of the Change in Control, and the resulting
number of shares shall be subject to the provisions of

--------------------------------------------------------------------------------



Paragraph 5(i) below. For purposes of such calculation, the Service Period shall
continue to be measured as a ____________ (__) calendar-month period ending
___________, as if the Change in Control event had not occurred.


(i)The number of shares of Class A Common Stock in which Participant vests on
the basis of the Performance Shares or Performance-Qualified Shares determined
in accordance with the foregoing provisions of this Paragraph 5 shall be
converted into the right to receive for each such share the same consideration
per share of Class A Common Stock payable to the other holders of such Class A
Common Stock in consummation of that Change in Control, and such consideration
per share shall be distributed to the Participant at the same time as such
stockholder payments, but in no event shall such distribution to the Participant
be completed later than the later of (i) the last day of the calendar year in
which such Change in Control is effected or (ii) the fifteenth (15th) day of the
third (3rd) calendar month following the effective date of that Change in
Control. The distribution shall be subject to the Corporation’s collection of
the applicable Withholding Taxes.


(j)Except for the actual number of shares of Class A Common Stock in which the
Participant vests in accordance with this Paragraph 5, the Participant shall
cease to have any further right or entitlement to any additional shares of Class
A Common Stock under this Agreement following the effective date of the Change
in Control.
 
(k)This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.


6.Adjustment in Shares. Should any change be made to the Class A Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, or should the value of the
outstanding shares of Common Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation or other reorganization, then equitable
adjustments shall be made by the Plan Administrator to the total number and/or
class of securities issuable pursuant to this Award in order to reflect such
change. The determination of the Plan Administrator shall be final, binding and
conclusive. In the event of any Change in Control transaction, the provisions of
Paragraph 5 shall be controlling.


7.Issuance or Distribution of Vested Shares or Other Amounts.


(a)Except as otherwise provided in Paragraph 5, the shares of Class A Common
Stock in which Participant vests pursuant to the Performance and Service vesting
provisions of Paragraphs 1 and 3 shall be issued as soon as administratively
practicable following the completion date of the Corporation’s _________ fiscal
year, but in no later than the fifteenth (15th) day of third (3rd) calendar
month following such completion date.


(b)The Corporation shall, on the applicable issuance date, issue to or on behalf
of Participant a certificate (which may be in electronic form) for the shares of
Class A Common Stock in which Participant vests pursuant to the Performance and
Service vesting provisions of Paragraphs 1 and 3 or the special vesting
provisions of Paragraph 5.


(c)Except as otherwise provided in Paragraph 5, no shares of Class A Common
Stock shall be issued prior to the scheduled completion date of the
Corporation’s _______ fiscal year. No fractional share of Class A Common Stock
shall be issued pursuant to this Award, and any fractional share resulting from
any calculation made in accordance with the terms of this Agreement shall be
rounded down to the next whole share of Class A Common Stock.



--------------------------------------------------------------------------------

(d)The Corporation shall collect the applicable Withholding Taxes with respect
to all shares of Class A Common Stock which vest and become issuable pursuant to
the provisions of this Agreement through the following automatic share
withholding method:


-    On the applicable issuance date, the Corporation shall withhold, from the
vested shares of Class A Common Stock otherwise issuable to the Participant at
that time, a portion of those shares with a Fair Market Value (measured as of
the issuance date) equal to the applicable Withholding Taxes; provided, however,
that the number of shares of Class A Common Stock which the Corporation shall be
required to so withhold shall not exceed in Fair Market Value (other than by
reason of the rounding up of any fractional share to the next whole share) the
amount necessary to satisfy the Corporation’s required tax withholding
obligations using the minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income. The Participant hereby expressly authorizes the Corporation to
withhold any such additional fractional share that is needed to round up the
share withholding to the next whole share of Class A Common Stock, with the Fair
Market Value of that additional fractional share to be added to the amount of
taxes withheld by the Corporation from his or her wages for the calendar year in
which the issuance date occurs, and to report that additional tax withholding as
part of his or her W-2 tax withholdings for such year.


(e)Except as otherwise provided in Paragraph 5 or this Paragraph 7, the
settlement of all Performance or Performance-Qualified Shares which vest under
the Award shall be made solely in shares of Class A Common Stock.


8.Code Section 409A


(a)    It is the intention of the parties that the provisions of this Agreement
shall comply with the requirements of the short-term deferral exception to
Section 409A of the Code and Treasury Regulations Section 1.409A-1(b)(4).
Accordingly, to the extent there is any ambiguity as to whether one or more
provisions of this Agreement would otherwise contravene the requirements or
limitations of Code Section 409A applicable to such short-term deferral
exception, then those provisions shall be interpreted and applied in a manner
that does not result in a violation of the requirements or limitations of Code
Section 409A and the Treasury Regulations thereunder that apply to such
exception.


(b)    If and to the extent this Agreement may be deemed to create an
arrangement subject to the requirements of Code Section 409A, then the following
provisions shall apply:


-    No shares of Class A Common Stock or other amounts which become issuable or
distributable under this Agreement by reason of Participant’s cessation of
Service shall actually be issued or distributed to Participant until the date of
Participant’s Separation from Service or as soon thereafter as administratively
practicable, but in no event later than the later of (i) the last day of the
calendar year in which such Separation from Service occurs or (ii) the fifteenth
day of the third calendar month following the date of such Separation from
Service.


        

--------------------------------------------------------------------------------

-    No shares of Class A Common Stock or other amounts which become issuable or
distributable under this Agreement by reason of Participant’s Separation from
Service shall actually be issued or distributed to Participant prior to the
earlier of (i) the first day of the seventh (7th) month following the date of
such Separation from Service or (ii) the date of Participant’s death, if
Participant is deemed at the time of such Separation from Service to be a
specified employee under Section 1.409A-1(i) of the Treasury Regulations issued
under Code Section 409A, as determined by the Plan Administrator in accordance
with consistent and uniform standards applied to all other Code Section 409A
arrangements of the Corporation, and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code Section
409A(a)(2). The deferred shares or other distributable amount shall be issued or
distributed in a lump sum on the first


day of the seventh (7th) month following the date of Participant’s Separation
from Service or, if earlier, the first day of the month immediately following
the date the Corporation receives proof of Participant’s death.


-    No amounts that vest and become payable under Paragraph 5 of this Agreement
by reason of a Change in Control shall be distributed to the Participant at the
time of such Change in Control, unless that transaction also qualifies as a
change in control event under Code Section 409A and the Treasury Regulations
thereunder. In the absence of such a qualifying change in control, the
distribution shall not be made until the first business day following the
scheduled completion date of the Corporation’s _______fiscal year or as soon as
administratively practicable following thereafter, but in no event later than
the fifteenth (15th) day of the third (3rd) calendar month following such
completion date.


-    In no event shall the Participant have the right to determine the calendar
year in which such issuance or distribution is to occur. Accordingly, if the
time period for delivery of the Participant’s requisite release pursuant to the
terms of the Senior Executive Severance Pay Plan spans two taxable years, any
issuance or distribution under this Agreement that would otherwise be triggered
by that effective and enforceable release will not be effected during that
period but will instead be effected during the remainder of the applicable time
period for effecting that issuance or distribution in accordance with the terms
of this Agreement.


9.Compliance with Laws and Regulations. The issuance of shares of Class A Common
Stock pursuant to the Award shall be subject to compliance by the Corporation
and Participant with all applicable requirements of law relating thereto and
with all applicable regulations of any Stock Exchange on which the Class A
Common Stock may be listed for trading at the time of such issuance.
  
10.Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices or shall be effected by properly
addressed electronic mail delivery. Any notice required to be given or delivered
to the Participant shall be in writing and addressed to the Participant at the
most recent address then on file for the Participant in the Corporation’s Human
Resources Department. All notices shall be deemed effective upon personal
delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.


11.Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and the
Participant and the legal representatives, heirs and legatees of the
Participant’s estate and any beneficiaries of the Award designated by the
Participant.



--------------------------------------------------------------------------------

12.Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.


13.Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Arizona without resort
to that State’s conflict-of-laws rules.


14.Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to remain in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation or of the Participant, which rights are hereby expressly reserved by
each, to terminate Participant’s Service at any time for any reason, with or
without cause.


15.Participant Acceptance. The Participant must accept the terms and conditions
of this Agreement either electronically through the electronic acceptance
procedure established by the Corporation or through a written acceptance
delivered to the Corporation in a form satisfactory to the Corporation. In no
event shall any shares of Class A Common Stock be issued under this Agreement in
the absence of such acceptance.


IN WITNESS WHEREOF, Apollo Group, Inc. has caused this Agreement to be executed
on its behalf by its duly-authorized officer on the day and year first indicated
above.


APOLLO GROUP, INC.
 
 
By:
 
Title:
 
 
 
 
 
PARTICIPANT:
 
 
 
 
 








--------------------------------------------------------------------------------




APPENDIX A

DEFINITIONS


The following definitions shall be in effect under the Agreement:


A.Agreement shall mean this Performance Share Award Agreement.


B.Award shall mean the award of Performance Shares made to the Participant
pursuant to the terms of this Agreement.


C.Award Date shall mean the date the award of Performance Shares is made to the
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.


D.Board shall mean the Corporation’s Board of Directors.


E.Cause (if applicable) shall have the meaning assigned to such term in the
Participant’s Employment Agreement, as in effect on the Award Date.


F.Change in Control shall have the meaning assigned to such term in Section
3.1(e) of the Plan.


G.Code shall mean the Internal Revenue Code of 1986, as amended.


H.Class A Common Stock shall mean shares of the Corporation’s Class A common
stock.


I.Corporation shall mean Apollo Group, Inc., an Arizona corporation, and any
successor corporation to Apollo Group, Inc. which shall by appropriate action
adopt the Plan.
 
J.Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.


K.Employment Agreement (if applicable) shall mean the Employment Agreement
between the Corporation and the Participant dated ____________________.



--------------------------------------------------------------------------------




L.Fair Market Value per share of Class A Common Stock on any relevant date shall
be the closing price per share of such Class A Common Stock on date in question
on the Stock Exchange serving as the primary market for the Class A Common
Stock, as such price is reported by the National Association of Securities
Dealers (if primarily traded on the Nasdaq Global or Global Select Market) or as
officially quoted in the composite tape of transactions on
any other Stock Exchange on which the Class A Common Stock is then primarily
traded. If there is no closing selling price for the Class A Common Stock on the
date in question, then the Fair Market Value shall be the closing price on the
last preceding date for which such quotation exists.


M.Good Reason (if applicable) shall have the meaning assigned to such term in
the Employment Agreement, as in effect on the Award Date.


N.Involuntary Termination (if applicable) shall mean the unilateral termination
of the Participant’s Service by the Corporation (or any Parent or Subsidiary
employing Participant) for any reason other than a Termination for Cause;
provided, however, in no event shall an Involuntary Termination be deemed to
incur in the event the Participant’s Service terminates by reason of his or her
death or disability.


O.1934 Act shall mean the Securities Exchange Act of 1934, as amended from time
to time.


P.Participant shall mean the person to whom the Award is made pursuant to the
Agreement.


Q.Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.


R.Performance Goal shall mean any of the performance goals specified in
Schedules I through ________ to this Agreement.


S.Performance Goal I shall mean the Performance Goal specified in Schedule I to
this Agreement.


T.Performance Goal II shall mean the Performance Goal specified in Schedule II
to this Agreement.


U.Performance Goal III shall mean the Performance Goal specified in Schedule III
to this Agreement.



--------------------------------------------------------------------------------




V.Performance Period shall mean, for each Performance Goal, the period specified
on the attached Schedule to this Agreement pertaining to that Performance Goal
over which the attainment of that particular Performance Goal is to be measured.


W.Performance-Qualified Shares shall mean the maximum number of shares of Class
A Common Stock in which Participant can vest based on the level at which each of
the Performance Goals is attained over the applicable Performance Period for
that goal and shall be calculated in accordance with the provisions of this
Agreement. In no event shall the aggregate number of such Performance-Qualified
Shares exceed _________ percent (___%) of the Target Number of Performance
Shares set forth in Paragraph 1 of this Agreement.


X.Performance Share shall mean the phantom shares of Class A Common Stock
awarded under this Agreement which will entitle Participant to receive one or
more actual shares of Class A Common Stock pursuant to this Award upon the
satisfaction of the performance and Service vesting requirements applicable to
such Award.


Y.Plan shall mean the Corporation’s 2000 Stock Incentive Plan, as amended or
restated from time to time.


Z.Plan Administrator shall mean the Compensation Committee of the Board acting
in its capacity as administrator of the Plan.


AA.Service shall mean Participant’s performance of services for the Corporation
(or any Parent or Subsidiary) in the capacity of an Employee. For purposes of
this Agreement, Participant shall be deemed to cease Service immediately upon
the occurrence of the either of the following events: (i) Participant no longer
performs services in an Employee capacity for the Corporation (or any Parent or
Subsidiary) or (ii) the entity for which Participant performs services in an
Employee capacity ceases to remain a Parent or Subsidiary of the Corporation,
even though Participant may subsequently continue to perform services for that
entity. Service as an Employee shall not be deemed to cease during a period of
military leave, sick leave or other personal leave approved by the Corporation;
provided, however, that except to the extent otherwise required by law or
expressly authorized by the Plan Administrator or by the Corporation’s written
policy on leaves of absence, no Service credit shall be given for vesting
purposes for any period Participant is on a leave of absence.


BB.         Service Period shall mean the ______ (___)-month period coincident
with the Corporation’s __________________ fiscal years (the period from
September 1, ____ to August 31, _____) over which the installment
Service-vesting requirements of this Agreement are to be measured.



--------------------------------------------------------------------------------




CC.     Separation from Service shall mean Participant’s cessation of Employee
status by reason of death, retirement or termination of employment. Participant
shall be deemed to have terminated employment for such purpose at such time as
the level of his or her bona fide services to be performed as an Employee (or as
a consultant or independent contractor) permanently decreases to a level that is
not more than twenty percent (20%) of the average level of services he or she
rendered as an Employee during the immediately preceding thirty-six (36) months.
Any such determination as to Separation from Service shall be made in accordance
with the applicable standards of the Treasury Regulations issued under Section
409A of the Code.


DD.     Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
or Global Select Market or the New York Stock Exchange.


EE.     Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.


FF.    Target Number of Performance Shares shall mean the number of Performance
Shares that will be converted into actual shares of Class A Common Stock on a
one-for-one basis to the extent each Performance Goal is attained at the Target
Level specified for that Performance Goal in the attached Schedule pertaining to
that Performance Goal.


GG.     Termination for Cause (if applicable) shall mean the termination of the
Participant’s Service by the Corporation (or any Parent or Subsidiary employing
Participant) for one or more of the following reasons:


(i)repeated dereliction of the material duties and responsibilities of his or
her position with the Corporation (or any Parent or Subsidiary);
(ii)misconduct, insubordination or failure to comply with the policies of the
Corporation (or any Parent or Subsidiary employing the Participant) governing
employee conduct and procedures;
(iii) excessive lateness or absenteeism;
(iv)conviction of or pleading guilty or nolo contendere to any felony involving
theft, embezzlement, dishonesty or moral turpitude;
(v)commission of any act of fraud against, or the misappropriation of property
belonging to, the Corporation (or any Parent or Subsidiary);

--------------------------------------------------------------------------------




(vi)commission of any act of dishonesty in connection with his or her
responsibilities as an Employee that is intended to result in his or her
personal enrichment or the personal enrichment of his or her family or others;
(vii)any other misconduct adversely affecting the business or affairs of the
Corporation (or any Parent or Subsidiary); or
(viii)a material breach of any agreement the Participant may have at the time
with the Corporation (or any Parent or Subsidiary employing the Participant),
including (without limitation) any proprietary information, non-disclosure or
confidentiality agreement.
HH.    Withholding Taxes shall mean the federal, state and local income taxes
and the employee portion of the federal, state and local employment taxes
required to be withheld by the Corporation in connection with the vesting and
issuance of the shares of Common Stock which vest under of the Award and any
phantom dividend equivalents distributed with respect to those shares.

--------------------------------------------------------------------------------






SCHEDULE I
PERFORMANCE GOAL I AND APPLICABLE PERFORMANCE PERIOD


PERFORMANCE PERIOD


The measurement period for Performance Goal I shall be the ______ (__)
fiscal-year period beginning September 1, ______ and ending August 31, _____
(the “Performance Period”)


PERFORMANCE GOAL FOR PERFORMANCE VESTING


Performance Goal I
SPECIFY PERFORMANCE GOAL
Performance-Qualified Shares: The actual number of Performance-Qualified Shares
may range from 0% to ____% of the Target Number of Performance Shares allocated
to Performance Goal I in accordance with Paragraph 1 of this Agreement, with the
actual percentage to be determined on the basis of the attained level of
Performance Goal I. In no event, however, shall the maximum number of the shares
of the Corporation’s Class A Common Stock that may qualify as
Performance-Qualified Shares as a result of Performance Goal I attainment exceed
____% of the Target Number of Performance Shares allocated to Performance Goal I
in accordance with Paragraph 1 of this Agreement.
Schedule for Determining Number of Performance-Qualified Shares Based on
Performance Goal Attainment:
SPECIFY SCHEDULE OF CONVERSION PERCENTAGES

